Filed 10/29/20 In re J.C. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                           SECOND APPELLATE DISTRICT
                                        DIVISION EIGHT

 In re J.C., a Person Coming                                      B305431
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                               (Los Angeles County
 DEPARTMENT OF CHILDREN                                           Super. Ct. No. 20CCJP00261B)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JASON C.,

          Defendant and Appellant.

     APPEAL from orders of the Superior Court of Los Angeles
County, Daniel Zeke Zeidler, Judge. Affirmed.
     Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Sarah Vesecky, Senior Deputy County
Counsel, for Plaintiff and Respondent.

                                          **********
       Father Jason C. appeals from the jurisdictional findings
concerning the risks to his then two-year-old son, J.C., arising from
his mental and emotional issues. He contends the dispositional
orders must be reversed if the jurisdictional findings are reversed.
Mother S.E. has not appealed the jurisdictional findings concerning
her substance abuse. We find father’s jurisdictional challenge is
nonjusticiable, and affirm the orders below.
                           BACKGROUND
       Since this appeal is nonjusticiable, we describe briefly a few
facts about this family. There have been several referrals
concerning this family since 2017. The family most recently came
to the attention of the Los Angeles County Department of Children
and Family Services (the Department) in September 2019, following
a referral that mother and father were fighting in the presence of
J.C. and his then 12-year-old half sister K.S., and that law
enforcement was dispatched to the home. (K.S. has a different
father, and she is not at issue in this appeal.)
       According to the reporting party, father has a history of
verbally abusing K.S. When a social worker responded to K.S.’s
school to investigate the referral, K.S. reported that she had kicked
over father’s motorbike, and father told her he wanted to hit her.
According to K.S., she pushed his motorbike because she was angry
father spit on mother and accused mother of “hoeing around” after
she and the children returned home late after visiting family.
Father is controlling and calls mother names. Mother and father
were arguing through the night, and K.S. was unable to sleep. She
brought J.C. into her room to protect him. K.S. believed father was
bipolar based on his erratic behavior. K.S. also told the social
worker father smokes marijuana in the home.
       Mother admitted she and father sometimes argue in front of
the children, and father calls mother names, is controlling, loud,



                                  2
rude, and accuses her of cheating on him. Father does not help pay
the rent or bills.
       According to a law enforcement call log, police had been
dispatched to the family’s home three times in 2019. One of the
calls was for a child abuse investigation, after K.S. reported father
threw her to the floor. The other two calls related to the September
2019 incident.
       Mother and father also have a history of substance abuse.
They participated in inpatient treatment in 2015, and outpatient
treatment from 2016 to 2017.
       Father was diagnosed with schizophrenia in 2004 but has not
been receiving mental health services or medication, despite having
been prescribed medication in the past.
       Father has an extensive criminal history, spanning 1992 until
2015, with over 35 arrests, including multiple terms in prison for
grand theft, being a felon in possession of a firearm, extortion, and
violation of parole, and jail terms for receiving stolen property and
burglary.
       The Department obtained a removal warrant and removed
the children on January 14, 2020, after receiving a referral that
mother had tested positive for amphetamines, methamphetamines,
and marijuana at the hospital, even though she was six months
pregnant.
       According to the jurisdiction/disposition report, mother denied
having a substance abuse problem, but admitted to using marijuana
while pregnant for pain relief. Mother had positive drug tests for
marijuana on January 14, 2020, and January 28, 2020. She denied
that father had any substance abuse or mental health history.
However, father tested positive for marijuana on February 4, 2020.
He denied using drugs and could not explain his positive test.




                                  3
      Father stated he was diagnosed with schizophrenia in 2005
while in prison, and that he feigned mental illness so that he would
not be housed in “general population.” Father denied he needed
treatment. He admitted he received a diagnosis for depression in
2016, and participated in counseling.
      At a February 14, 2020 pretrial release investigation hearing,
the court ordered the children released to mother and father, over
the Department’s objection, conditioned upon the parents’
participation in services and cooperation with the Department.
      A February 24, 2020 last minute information for the court
noted that father was testing negative for all substances. Mother
tested positive for marijuana on February 7, 2020, but she
submitted two negative tests thereafter. Father had started
receiving mental health services and had attended an intake
appointment on January 24, 2020.
      At the adjudication hearing, mother plead no contest, father
submitted on the Department’s reports, and the court sustained
allegations under Welfare and Institutions Code section 300,
subdivision (b) based on mother’s substance abuse history, and
father’s “mental and emotional problems, including a diagnosis of
Schizophrenia. . . .” Father was ordered to participate in random
and on demand drug testing, parenting classes, and individual
counseling. Father’s counsel agreed with these orders. The
children were ordered to remain at home with mother and father,
under the supervision of the Department. Father timely appealed.
                             DISCUSSION
      Father contends insufficient evidence supports the court’s
jurisdictional findings regarding his mental health. He does not
contest the jurisdictional findings concerning mother, and mother
has not appealed.




                                 4
        The focus of dependency proceedings is on the protection of
minor children. (In re I.A. (2011) 201 Cal. App. 4th 1484, 1491-1492.)
To acquire jurisdiction over a child, a juvenile court need only “find
that one parent’s conduct has created circumstances triggering
[Welfare and Institutions Code] section 300.” (Id. at p. 1491.) “[I]t
is commonly said that a jurisdictional finding involving one parent
is ‘ “good against both. More accurately, the minor is a dependent if
the actions of either parent bring [the minor] within one of the
statutory definitions of a dependent.” ’ [Citation.]” (Id. at p. 1492.)
“ ‘This accords with the purpose of a dependency proceeding, which
is to protect the child, rather than prosecute the parent.’
[Citation.]” (In re X.S. (2010) 190 Cal. App. 4th 1154, 1161.) As a
result, “an appellate court may decline to address the evidentiary
support for any remaining jurisdictional findings once a single
finding has been found to be supported by the evidence.” (In re I.A.,
at p. 1492.)
        Even if we considered reversing the jurisdictional findings as
to father, the juvenile court would retain jurisdiction over J.C.
based on the sustained and unchallenged allegation against mother.
Therefore, father’s attack on the jurisdictional findings relative to
his conduct alone is nonjusticiable. (In re I.A., supra,
201 Cal.App.4th at pp. 1490-1491.)
        Father asks to consider his challenge to the jurisdictional
findings because the outcome of the appeal is the difference
between father being offending or nonoffending, and reasons he
would not be required to participate in services if the jurisdictional
order were reversed. We decline to address father’s contentions. It
is well settled that the juvenile court has broad discretion to order
even nonoffending parents to participate in services. (In re I.A.,
supra, 201 Cal.App.4th at p. 1492; see also Welf. & Inst. Code,
§ 362.) And, in any event, we can discern no prejudice, as father



                                  5
agreed to the dispositional orders, and the jurisdictional findings
are well founded. (In re Richard K. (1994) 25 Cal. App. 4th 580, 589-
590; id. at p. 590 [“he who consents to an act is not wronged by it”];
see also In re Christopher R. (2014) 225 Cal. App. 4th 1210, 1219 [a
finding of mental illness is prima facie evidence of the inability of a
parent to provide regular care, resulting in a substantial risk of
physical harm, with respect to children of “ ‘tender years’ ”].)
                            DISPOSITION
      The orders are affirmed.



                               GRIMES, J.
      WE CONCUR:



                         BIGELOW, P. J.



                         WILEY, J.




                                   6